PROB 35                                                                               Report and Order Terminating Supervis io n
(Reg 3/93)                                                                                     Prior to Original Expirat ion Date



                                     UNITED STATES DISTRICT COURT
                                                 FOR THE
                                   EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                          v.                                        Crim. No. 2:15-CR-9-12H

CRYSTAL PIERCE

       On December 5, 20 17, the above named was re leased fro m custody and commenced a term of
supervised re lease fo r a peri od of 36 months. The offend er has complied w ith th e rules and regulations of
supervised release and is no longer in need of supervi sion. It is accordin g ly recommended that th e offender
be discharged from supervision.

Rev iewed and approved,                                    I dec lare und er penalty of perj ury that th e foregoi ng
                                                           is tru e and correct.


                                                           Isl Van R. Freeman, Jr.
                                                           Van R . Freeman, Jr.
                                                           Deputy Chief U.S . Probati on Officer
                                                           3 10 New Bern A venu e, Room 610
                                                           Rale igh, NC 2760 1-1 44 1
                                                           Phone: 9 10-35 4-2542
                                                           Executed On : August 16, 20 19


                                                 ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be di scharged fro m superv ision and that
the proceedings in th e case be termin ated.

             Dated this        /'J /]£- day of __#;
                                                 __,__,7~&J
                                                         _  f/
                                                             ____, 20 19 .




                                                                   Seni or U.S. D istri ct Judge
